Order filed, December 3, 2021.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00472-CV
                                  ____________

                              CURTIS TYLER, Appellant

                                         V.

                       TORCSILL FOUNDATIONS LLC, Appellee


                       On Appeal from the 189th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2020-07582


                                      ORDER

      The reporter’s record in this case was due November 12, 2021. See Tex. R.
App. P. 35.1.    The court sent past due notice for the reporter’s record on
November 17, 2021. No response was received, and the record has not been filed
with the court. Because the reporter’s record has not been filed timely, we issue
the following order.

      We order Amanda Lynn King, the court reporter, to file the record in this
appeal within 30 days of the date of this order.


                                    PER CURIAM
Panel Consists of Justices Jewell, Bourliot, and Poissant.